DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-6, 8-17, 20-22, 25-26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US# 2021/0058899 hereinafter referred to as Lee) in view of Hwang et al. (US# 2020/0280398 hereinafter referred to as Hwang).

	RE Claim 1, Lee discloses a method of wireless communication performed by a transmitter (See Lee FIG 14), comprising: 
	transmitting a sidelink communication and sidelink control information (SCI), associated with the sidelink communication, that indicates one or more distance parameter (See Lee [0021] – transmitting information to indicate distance (i.e. power) for sidelink communication) and angle parameter combinations for sidelink communication (See Lee [0021] – transmitting information to indicate angle for sidelink communication); and 
	receiving sidelink communication, on a sidelink and from a receiver that satisfies a distance parameter and angle parameter combination of the one or more distance parameter and angle parameter combinations (See Lee [0020] – receiving sidelink communicaitons based on adjustments from parameters sent).
	Lee does not specifically disclose receiving hybrid automatic repeat request (HARQ) feedback for the sidelink. 
See Hwang [0257] – receiving HARQ on sidelink for PSSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, comprising receiving hybrid automatic repeat request (HARQ) feedback for the sidelink, as taught in Hwang. One is motivated as such in order to allow for faster transmission/reception in V2X environments (See Hwang Summary).

	RE Claim 2, Lee, modified by Hwang, discloses a method, as set forth in claim 1 above, wherein the transmitter comprises a first user equipment (UE) and the receiver comprises a second UE (See Lee FIG 14), or wherein the transmitter comprises a first integrated access and backhaul (IAB) node and the receiver comprises a second IAB node (See Hwang [0405]).

	RE Claim 3, Lee, modified by Hwang, discloses a method, as set forth in claim 1 above, wherein the SCI indicates, for the distance parameter and angle parameter combination of the one or more distance parameter and angle parameter combinations (See Lee [0021] – transmitting information to indicate distance (i.e. power) for sidelink communication).
	Lee does not specifically disclose the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback, and 
	However, Hwang teaches of the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback, and receiving the HARQ feedback comprises receiving the HARQ feedback in the time-domain resource and the frequency- domain resource (See Hwang [0171], [0174] – SCI schedules PSSCH which transmits HARQ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, wherein the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback, and receiving the HARQ feedback comprises receiving the HARQ feedback in the time-domain resource and the frequency- domain resource, as taught in Hwang. One is motivated as such in order to allow for faster transmission/reception in V2X environments (See Hwang Summary).

	RE Claim 4, Lee, modified by Hwang, discloses a method, as set forth in claim 1 above, wherein each distance parameter and angle parameter combination, of the one or more distance parameter and angle parameter combinations, indicates a distance range relative to the transmitter and one or more angle ranges relative to the transmitter (See Lee [0021] – distance (i.e. power) and angle ranges (horizontal and vertical ranges)), and wherein the one or more angle ranges comprise at least one of an See Lee [0021] – horizontal and vertical ranges).

	RE Claim 5, Lee, modified by Hwang, discloses a method, as set forth in claim 1 above, wherein the SCI indicates, for the distance parameter and angle parameter combination of the one or more distance parameter and angle parameter combinations (See Lee [0021] – transmitting information to indicate distance (i.e. power) for sidelink communication).
	Lee does not specifically disclose the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback.
	However, Hwang teaches of the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback(See Hwang [0171], [0174] – SCI schedules PSSCH which transmits HARQ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, wherein the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback, as taught in Hwang. One is motivated as such in order to allow for faster transmission/reception in V2X environments (See Hwang Summary).

	RE Claim 6, Lee, modified by Hwang, discloses a method, as set forth in claim 1 above, wherein each distance parameter and angle parameter combination, of the one or more distance parameter and angle parameter combinations, is associated with a See Lee [0178], [0200] – beam and antenna adjusted together).

	RE Claim 8, Lee, modified by Hwang, discloses a method, as set forth in claim 1 above, wherein the SCI indicates a reference angle of the transmitter (See Lee [0021]). 	Lee does not specifically disclose the SCI indicates a location of the transmitter.
	However, Hwang teaches of the SCI indicates a location of the transmitter (See Hwang [0265] – SCI informs of location).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, wherein the SCI indicates a location of the transmitter, as taught in Hwang. One is motivated as such in order to allow for faster transmission/reception in V2X environments (See Hwang Summary).

	RE Claim 9, Lee, modified by Hwang, discloses a method, as set forth in claim 1 above, further comprising receiving another HARQ feedback, for the sidelink communication, on the sidelink and from another receiver that satisfies another distance parameter and angle parameter combination of the one or more distance parameter and angle parameter combinations (See Lee [0021] – repeating the process of informing a receiver of distance/angle and receiving communication based on adjustments to sidelink).

Claim 10, Lee, modified by Hwang, discloses a method, as set forth in claim 9 above, wherein receiving the HARQ feedback comprises receiving the HARQ feedback in a time-domain resource and a frequency-domain resource (See Hwang [0171], [0174] –process of SCI scheduling PSSCH which transmits HARQ) associated with the distance parameter and angle parameter combination (See Lee [0021] –process of informing a receiver of distance/angle and receiving communication based on adjustments to sidelink), and receiving the other HARQ feedback comprises receiving the other HARQ feedback in another time-domain resource and another frequency-domain resource (See Hwang [0171], [0174] – repeating process of SCI scheduling PSSCH which transmits HARQ) associated with the other distance parameter and angle parameter combination See Lee [0021] – repeating the process of informing a receiver of distance/angle and receiving communication based on adjustments to sidelink).

	RE Claim 11, Lee discloses a method of wireless communication performed by a receiver (See Lee FIG 14), comprising: 
	Receiving, from a transmitter, a sidelink communication and sidelink control information (SCI), associated with the sidelink communication, that indicates one or more distance parameter (See Lee [0021] – transmitting information to indicate distance (i.e. power) for sidelink communication) and angle parameter combinations for sidelink communication (See Lee [0021] – transmitting information to indicate angle for sidelink communication); and 
See Lee [0020] – receiving sidelink communicaitons based on adjustments from parameters sent)
	transmitting, based at least in part on determining that the receiver satisfies the distance parameter and angle parameter combination, communication for the sidelink communication to the transmitter on a sidelink (See Lee [0021] – transmitting sidelink communication based on parameter adjustments that satisfy communication requirements).
	Lee does not specifically disclose receiving hybrid automatic repeat request (HARQ) feedback for the sidelink. 
	However, Hwang teaches of receiving hybrid automatic repeat request (HARQ) feedback for the sidelink (See Hwang [0257] – receiving HARQ on sidelink for PSSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, comprising receiving hybrid automatic repeat request (HARQ) feedback for the sidelink, as taught in Hwang. One is motivated as such in order to allow for faster transmission/reception in V2X environments (See Hwang Summary).

	RE Claim 12, Lee, modified by Hwang, discloses a method, as set forth in claim 11 above, wherein the transmitter comprises a first user equipment (UE) and the receiver comprises a second UE (See Lee FIG 14), or wherein the transmitter See Hwang [0405]).

	RE Claim 13, Lee, modified by Hwang, discloses a method, as set forth in claim 11 above, wherein the SCI indicates, for the distance parameter and angle parameter combination of the one or more distance parameter and angle parameter combinations (See Lee [0021] – transmitting information to indicate distance (i.e. power) for sidelink communication).
	Lee does not specifically disclose the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback, and receiving the HARQ feedback comprises receiving the HARQ feedback in the time-domain resource and the frequency- domain resource.
	However, Hwang teaches of the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback, and receiving the HARQ feedback comprises receiving the HARQ feedback in the time-domain resource and the frequency- domain resource (See Hwang [0171], [0174] – SCI schedules PSSCH which transmits HARQ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, wherein the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback, and receiving the HARQ feedback comprises receiving the HARQ feedback in the time-domain resource and the frequency- domain resource, as taught in Hwang. One is motivated as such in See Hwang Summary).

	RE Claim 14, Lee, modified by Hwang, discloses a method, as set forth in claim 11 above, wherein each distance parameter and angle parameter combination, of the one or more distance parameter and angle parameter combinations, indicates a distance range relative to the transmitter and one or more angle ranges relative to the transmitter (See Lee [0021] – distance (i.e. power) and angle ranges (horizontal and vertical ranges)), and wherein the one or more angle ranges comprise at least one of an azimuth angle range or an elevation angle range. (See Lee [0021] – horizontal and vertical ranges).

	RE Claim 15, Lee, modified by Hwang, discloses a method, as set forth in claim 11 above, wherein the SCI indicates, for the distance parameter and angle parameter combination of the one or more distance parameter and angle parameter combinations (See Lee [0021] – transmitting information to indicate distance (i.e. power) for sidelink communication).
	Lee does not specifically disclose the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback.
	However, Hwang teaches of the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback(See Hwang [0171], [0174] – SCI schedules PSSCH which transmits HARQ).
See Hwang Summary).

	RE Claim 16, Lee, modified by Hwang, discloses a method, as set forth in claim 11 above, wherein each distance parameter and angle parameter combination, of the one or more distance parameter and angle parameter combinations, is associated with a beam and antenna panel combination of the transmitter (See Lee [0178], [0200] – beam and antenna adjusted together).

	RE Claim 17, Lee, modified by Hwang, discloses a method, as set forth in claim 11 above, wherein the distance parameter and angle parameter combination indicates a distance range relative to the transmitter and one or more angle ranges relative to the transmitter (See Lee [0021] – distance (i.e. power) relative to transmitter and angle (horizontal, vertical) relative to transmitter), and determining that the receiver satisfies the distance parameter and angle parameter combination comprises determining that the receiver is located within the distance range and determining that an angle of the receiver is within the one or more angle ranges (See Lee [0021] – communication on sidelink after adjustments are within distance (i.e. power) and angle (horizontal, vertical) ranges).

	RE Claim 20, Lee, modified by Hwang, discloses a method, as set forth in claim 17 above, wherein determining that the angle of the receiver is within the angle range comprises determining the angle of the receiver, determining an angle of the transmitter, determining a difference between the angle of the receiver and the angle of the transmitter, and determining, based at least in part on the difference, that the angle of the receiver is within the angle range (See Lee [0021] – angle (vertical and horizontal) is given as a range; angle for communication is adjusted until it satisfies communication parameters).

	RE Claim 21, Lee, modified by Hwang, discloses a method, as set forth in claim 17 above, wherein determining the angle of the transmitter comprises determining the angle of the transmitter based at least in part on an indication of the angle of the transmitter in the SCI (See Lee [0021]).

	RE Claim 22, Lee, modified by Hwang, discloses a method, as set forth in claim 17 above, wherein the angle range comprises an azimuth angle range and an elevation angle range (See Lee [0021] – vertical and horizontal angle ranges), and wherein determining the angle of the receiver comprises determining a position of the receiver, a position of the transmitter, and a reference direction of the transmitter, and determining an angle between a line connecting the position of the transmitter, the position of the receiver, and the reference direction of the transmitter, and determining that the angle of the receiver is within the angle range comprises determining, based at least in part on See Lee [0021] – angle (vertical and horizontal) is given as a range; angle for communication (relative to the location of the transmitter/receiver) is adjusted until it satisfies communication parameters).

	RE Claim 25, Lee discloses a transmitter for wireless communication (See Lee FIG 14), comprising: 
	A memory (See Lee FIG 4); and
	one or more processors operatively coupled to the memory (See Lee FIG 4), the memory and the one or more processors configured to:
	transmit a sidelink communication and sidelink control information (SCI), associated with the sidelink communication, that indicates one or more distance parameter (See Lee [0021] – transmitting information to indicate distance (i.e. power) for sidelink communication) and angle parameter combinations for sidelink communication (See Lee [0021] – transmitting information to indicate angle for sidelink communication); and 
	receive sidelink communication, on a sidelink and from a receiver that satisfies a distance parameter and angle parameter combination of the one or more distance See Lee [0020] – receiving sidelink communicaitons based on adjustments from parameters sent).
	Lee does not specifically disclose receiving hybrid automatic repeat request (HARQ) feedback for the sidelink. 
	However, Hwang teaches of receiving hybrid automatic repeat request (HARQ) feedback for the sidelink (See Hwang [0257] – receiving HARQ on sidelink for PSSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, comprising receiving hybrid automatic repeat request (HARQ) feedback for the sidelink, as taught in Hwang. One is motivated as such in order to allow for faster transmission/reception in V2X environments (See Hwang Summary).

	RE Claim 26, Lee, modified by Hwang, discloses a transmitter, as set forth in claim 25 above, wherein the SCI indicates, for the distance parameter and angle parameter combination of the one or more distance parameter and angle parameter combinations (See Lee [0021] – transmitting information to indicate distance (i.e. power) for sidelink communication).
	Lee does not specifically disclose the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback, and receiving the HARQ feedback comprises receiving the HARQ feedback in the time-domain resource and the frequency- domain resource.
See Hwang [0171], [0174] – SCI schedules PSSCH which transmits HARQ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, wherein the SCI indicates a time-domain resource and a frequency-domain resource in which the receiver is to transmit HARQ feedback, and receiving the HARQ feedback comprises receiving the HARQ feedback in the time-domain resource and the frequency- domain resource, as taught in Hwang. One is motivated as such in order to allow for faster transmission/reception in V2X environments (See Hwang Summary).

	RE Claim 28, Lee discloses a receiver (See Lee FIG 14) for wireless communication, comprising: 
	A memory (See Lee FIG 4); and
	one or more processors operatively coupled to the memory (See Lee FIG 4), the memory and the one or more processors configured to:
	Receive, from a transmitter, a sidelink communication and sidelink control information (SCI), associated with the sidelink communication, that indicates one or more distance parameter (See Lee [0021] – transmitting information to indicate distance (i.e. power) for sidelink communication) and angle parameter combinations See Lee [0021] – transmitting information to indicate angle for sidelink communication); and 
	Determine that the receiver satisfies a distance parameter and angle parameter combination of the one or more distance parameter and angle parameter combinations (See Lee [0020] – receiving sidelink communicaitons based on adjustments from parameters sent)
	transmit, based at least in part on determining that the receiver satisfies the distance parameter and angle parameter combination, communication for the sidelink communication to the transmitter on a sidelink (See Lee [0021] – transmitting sidelink communication based on parameter adjustments that satisfy communication requirements).
	Lee does not specifically disclose receiving hybrid automatic repeat request (HARQ) feedback for the sidelink. 
	However, Hwang teaches of receiving hybrid automatic repeat request (HARQ) feedback for the sidelink (See Hwang [0257] – receiving HARQ on sidelink for PSSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, comprising receiving hybrid automatic repeat request (HARQ) feedback for the sidelink, as taught in Hwang. One is motivated as such in order to allow for faster transmission/reception in V2X environments (See Hwang Summary).

Claim 29, Lee, modified by Hwang, discloses a receiver, as set forth in claim 28 above, wherein the distance parameter and angle parameter combination indicates a distance range relative to the transmitter and one or more angle ranges relative to the transmitter (See Lee [0021] – distance (i.e. power) relative to transmitter and angle (horizontal, vertical) relative to transmitter), and the one or more processors, when determining that the receiver satisfies the distance parameter and angle parameter combination, are to determine that the receiver is located within the distance range and determine that an angle of the receiver is within the angle range (See Lee [0021] – communication on sidelink after adjustments are within distance (i.e. power) and angle (horizontal, vertical) ranges).

Claims 18-19, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US# 2021/0058899 hereinafter referred to as Lee) in view of Hwang et al. (US# 2020/0280398 hereinafter referred to as Hwang) and Lee et al. (US# 2020/0275244 hereinafter referred to as Lee ‘244).

	RE Claim 18, Lee, modified by Hwang, discloses a method, as set forth in claim 17 above. Lee, modified by Hwang, does not specifically disclose wherein determining that the receiver is located within the distance range comprises determining a location of the receiver, determining a location of the transmitter, determining a distance between the location of the receiver and the location of the transmitter, and determining, based at least in part on the distance between the location of the receiver and the location of the transmitter, that the receiver is located within the distance range.
See Lee ‘244 [0342]-[0344] – determining distance between transmitter/receiver for sidelink communication is within range or not).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, modified by Hwang, wherein determining that the receiver is located within the distance range comprises determining a location of the receiver, determining a location of the transmitter, determining a distance between the location of the receiver and the location of the transmitter, and determining, based at least in part on the distance between the location of the receiver and the location of the transmitter, that the receiver is located within the distance range, as taught in Lee ‘244. One is motivated as such in order to more efficiently perform communication resource selection (See Lee ‘244 Background; Summary).

	RE Claim 19, Lee, modified by Hwang and Lee ‘244, discloses a method, as set forth in claim 18 above, wherein determining the location of the transmitter comprises determining the location of the transmitter based at least in part on an indication of the location of the transmitter in the SCI (See Hwang [0265] – SCI informs of location).

	RE Claim 30, Lee, modified by Hwang, discloses a receiver, as set forth in claim 29 above. Lee, modified by Hwang, does not specifically disclose wherein the one or more processors, when determining that the receiver is located within the distance range comprises determining a location of the receiver, determining a location of the transmitter, determining a distance between the location of the receiver and the location of the transmitter, and determining, based at least in part on the distance between the location of the receiver and the location of the transmitter, that the receiver is located within the distance range.
	However, Lee ‘244 teaches of wherein the one or more processors, when determining that the receiver is located within the distance range comprises determining a location of the receiver, determining a location of the transmitter, determining a distance between the location of the receiver and the location of the transmitter, and determining, based at least in part on the distance between the location of the receiver and the location of the transmitter, that the receiver is located within the distance range (See Lee ‘244 [0342]-[0344] – determining distance between transmitter/receiver for sidelink communication is within range or not).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink communication system, as disclosed in Lee, modified by Hwang, wherein the one or more processors, when determining that the receiver is located within the distance range comprises determining a location of the receiver, determining a location of the transmitter, determining a distance between the location of the receiver and the location of the transmitter, and See Lee ‘244 Background; Summary).

Allowable Subject Matter
Claims 7, 23-24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE R YOUNG/Primary Examiner, Art Unit 2477